Citation Nr: 0213336	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  96-43 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Whether the veteran timely appealed the May 1996 denial of 
compensation for post-traumatic stress disorder (PTSD) 
pursuant to 38 U.S.C.A. § 1151.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to June 
1983.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the RO.  



FINDINGS OF FACT

1.  In May 1996, the RO denied compensation for PTSD pursuant 
to 38 U.S.C.A. § 1151.  

2.  It cannot be reasonably construed that the veteran was in 
disagreement with or desired appellate review of the PTSD 
issue, during the one-year period following the May 1996 
decision.  



CONCLUSION OF LAW

The veteran did not enter a timely appeal from the May 1996 
RO denial of compensation benefits for PTSD pursuant to 
38 U.S.C.A. § 1151.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.201 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1996 rating decision, the RO granted compensation 
for three disabilities pursuant to 38 U.S.C.A. § 1151.  The 
RO, however, denied compensation for PTSD pursuant to 
38 U.S.C.A. § 1151.  The veteran was advised of the decision 
and of his appellate rights.  

In July 1996, the RO received from the veteran a statement in 
which he stated that he disagreed with the ratings assigned 
for each of the three disabilities for which compensation had 
been granted.  In September 1996, the RO issued a Statement 
of the Case addressing those three issues.  

In October 1996, the RO received from the veteran a VA Form 
9.  The veteran initially addressed several matters on the 
Form 9, including the PTSD issue, but then scratched through 
all of what he wrote.  He attached a separate page in which 
he addressed only the three issues in the Statement of the 
Case.  

In a November 1996 statement, the veteran noted that he 
believed that the PTSD claimed on his original claim should 
have been listed as a psychiatric disorder.  He requested 
that the RO "reconsider [his] claim with the correct 
diagnosis."  In May 1997, the RO denied service connection 
for a psychiatric disorder.  

In a January 1998 statement, the veteran's representative 
argued, in essence, that the veteran's VA Form 9 should have 
been considered a Notice of Disagreement regarding the PTSD 
issue.  The representative requested that the RO issue a 
Statement of the Case addressing the issue.  

In September 1999, the Board remanded the issue of whether 
the veteran timely appealed the May 1996 PTSD issue.  The RO 
was instructed to issue a Statement of the Case, which has 
now been provided.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  38 C.F.R. § 20.201.  

Although special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  Id.  If the agency of original 
jurisdiction gave notice that adjudicative determination were 
made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  Id.  

It is not argued by the veteran or his representative that 
the July 1996 Notice of Disagreement should have been 
considered a Notice of Disagreement with the PTSD issue.  It 
is clear that the veteran did not express any disagreement at 
that time with the denial of compensation based on his 
claimed PTSD.  

Similarly, the VA Form 9 cannot constitute a Notice of 
Disagreement regarding the PTSD issue.  Although it is true 
that the veteran initially addressed the PTSD issue on the 
Form 9, he scratched out everything he had written.  

Instead, the veteran attached a separate page to the VA Form 
9 and addressed only the three issues in the Statement of the 
Case.  It appears that, to the extent that the veteran might 
have considered filing a Notice of Disagreement, he changed 
his mind and decided to pursue only the three issues in his 
July 1996 Notice of Disagreement.  

Indeed, at a Board hearing in March 1998, neither the veteran 
nor his representative argued that the PTSD issue should be 
considered on appeal.  The only mention of PTSD was in 
response to a question by the Board regarding previous 
hospitalizations.  The veteran simply stated that, while 
hospitalized for his compensable disabilities, he also "went 
on the psychiatric ward for that PTSD thing."  

In June 2002 argument, the veteran's representative argued 
that the VA Form 9 should be considered a Notice of 
Disagreement because the veteran mentioned the PTSD in the 
scratched out part.  The Board finds that the scratched 
through portion of the VA Form 9 cannot be reasonably 
construed as disagreement with the denial of compensation for 
PTSD.  

In addition, the veteran's November 1997 statement does not 
indicate disagreement with the May 1996 denial of 
compensation for PTSD, nor does it indicate a desire for 
appellate review.  It merely requested reconsideration of the 
claim as one for a general psychiatric disorder.  

All indications are that the veteran did not have a desire 
for appellate review of the PTSD issue.  As such, the Board 
finds that the veteran did not timely appeal the issue of 
entitlement to compensation benefits for PTSD pursuant to 
38 U.S.C.A. § 1151.  


Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  

For the purposes of this decision, the Board will assume that 
the VCAA and the implementing regulations, to include the 
notice and duty to assist provisions, are applicable to the 
appellant's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the May 1996 decision, the June 1996 notice, and the 
January 2000 Statement of the Case, the appellant was 
notified of the law and regulations governing the appeal 
process.  

The appellant was advised in a letter dated in June 2002 that 
his claim was being returned to the Board.  At that time he 
was informed as to the procedure for submitting additional 
evidence.  

Neither the appellant nor his appointed representative has 
identified any outstanding, obtainable evidence or 
information that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  

As such, the Board finds that the facts pertinent to this 
claim have been properly developed and no further action is 
required to comply with the VCAA or the implementing 
regulations.  



ORDER

As the veteran did not timely appeal the May 1996 denial of 
compensation for PTSD pursuant to 38 U.S.C.A. § 1151, the 
appeal is dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

